Citation Nr: 1443201	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to head and left ear trauma.

2.  Entitlement to service connection for tinnitus, to include as secondary to head and left ear trauma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1949 to February 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a Travel Board hearing in August 2014.  In a July 2014 communication, the Veteran's representative stated that the Veteran would be unable to appear for the scheduled hearing, and wanted his case adjudicated without a hearing.  Therefore, the request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board regrets additional delay, but finds that further development is necessary before the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus can be decided. 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of active service, to include as a result of trauma to his head and left ear. 

Unfortunately, the Veteran's service medical records have been lost and a formal finding of unavailability was issued in July 2010.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c) (2013).

The results of a September 2009 VA audiology consult were deemed not adequate for rating purposes.

At a March 2014 VA audiology examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to acoustic trauma he suffered during 12 years of active service.  However, the Board notes that the Veteran actually had 16 months of active service, according to his service separation form. 

At a May 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to active service.  The examiner also opined that it would be resorting to mere speculation to state that the Veteran's bilateral hearing loss and tinnitus were related to his active service.

The Board finds that that examination reports have little probative value.  The March 2014 examiner based the opinion on an inaccurate representation of the amount of time the Veteran spent in active service, stating that he was in active service for 12 years instead of 16 months.  The May 2014 examiner issued a conflicting opinion, part of which stated that the Veteran's hearing loss and tinnitus were not related to his active service, and part of which stated that an opinion would be impossible without resorting to mere speculation.  In addition, neither examiner opined as to the effect, if any, of the claimed trauma to the head and left ear on the Veteran's bilateral hearing loss and tinnitus.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus, to include as secondary to head and left ear trauma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the May 2014 examiner stated that the Veteran's private physician wrote a letter in 2013 in which that private physician noted that the Veteran's hearing was likely related to service noise exposure.  That letter is not of record, and should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary information and authorization from the Veteran, obtain the 2013 letter from Dr. Rowin which was mentioned in the May 2014 VA examination and associate it with the record. 

2.  Then, schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the examination report.  The examiner should consider the Veteran's claims of being hit (or kicked) in the head and the left ear while in active service.  All opinions must be supported by a rationale.  The examiner should opine as to the following:

(a)  Is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is etiologically related to hazardous noise exposure during active service?  

(b)  Is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is etiologically related to any head or left ear trauma during active service?  

(c)  Is at least as likely as not (50 percent probability or more) that any current tinnitus is etiologically related to hazardous noise exposure during active service?  

(d)  Is at least as likely as not (50 percent probability or more) that any current tinnitus is etiologically related to any head or left ear trauma during active service?  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and then return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

